DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms "large diameter portion and small diameter portion" in claim 5 are relative terms which render the claim indefinite.  The terms "large diameter portion and small diameter portion" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, one of the skill in the art would not be able to reasonably identify the diameters being different from each other.

Regarding claims 3 and 4, it is unclear what “degraded from a bottom end to a top end of the cover portion” means. For examination purposes “degraded from a bottom end to a top end of the cover portion” means “continuously rounded or smoothed edge from upper to lower section.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 7, 9, 11, and 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (U.S. Pub. No. 2020/0037837 A1) in view of Battle et al. (U.S. Pub. No. 2007/0113375 A1) and Millan (U.S. Patent No. 9,277,844 B1). There are two embodiments used in the rejections of claim 1 below. The first embodiment of Hsieh is denoted as Hsieh 1 while the second embodiment of Hsieh is denoted as Hsieh 2. 
Referring to claims 1 and 15: Hsieh 1 discloses a dust collecting device (Fig. 1) comprising: a housing 11 (Fig. 1) having an air outlet 1141 (Fig. 8); a filter 12 (Fig. 3) material disposed inside the housing; and a gas guiding device 13 (Fig. 8) disposed inside the housing; and a dust cap 111 with a plurality of openings 1111 (Fig. 1). The first embodiment of Hsieh 1 is silent on an air tube, a cover, the cover having an accommodating groove, and a dust collecting head disposed at a second end of the air tube that is positioned in the accommodating groove when the air tube is shortened to be accommodated in the accommodating groove.
Hsieh 2 teaches a cover 211 detachably disposed on the housing; an air tube (“tubular intake vent-hole”- paragraph 0063), and being extendible and flexible (see Paragraph 0063), and a bending angle and an extension direction of the air tube is changeable by flexibility (see Paragraph 0063); a gas guiding device 23 (Fig. 8) disposed inside the housing, and used to guide the gas sequentially through the air tube 2111 (Fig. 8), inside of the cover and the filter material 22 (Fig. 8) and then discharged outward from the air outlet 2141 (Fig. 8), in order to allow the user to adjust the orientation and height of the air tube (see Paragraph 0063).
	Battle et al. teaches a cover 20 (Fig. 1) having an accommodating groove (see the space within the cover 20 Fig. 1 inserted below); an air tube 25 (Figs. 1 and 2) having a first end positioned in the accommodating groove and being flexible, wherein the air tube is capable of being extended outside the accommodating groove (see the space within the cover 20 Fig. 1 inserted below) (see Paragraph 0016).


    PNG
    media_image1.png
    421
    474
    media_image1.png
    Greyscale


Millan teaches a flexible air tube 21 capable of being extended outside (Fig. 8) an accommodating groove (space within 20) (Fig. 8) and retracted to be accommodated in the accommodating groove (Fig. 9), for the purpose of storing the air tube for later extension and use without having to search for an attachment (Column 4, lines 58-63).
Millan further teaches a dust collecting head 23 and 24 (Fig. 8) disposed at a second end of the air tube, and being positioned in the accommodating groove when the air tube is shortened to be accommodated in the accommodating groove to avoid the inconvenience of searching and attaching a brush (dust collecting head) (Column 5, lines 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsieh 1 and include the cover and air tube, as taught in Hsieh 2, in order to allow the user to adjust the orientation and height of the air tube (see Paragraph 0063).

It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsieh in view of Battle et al. and make the air tube and dust collecting head retractable inside the accommodating groove, as taught by Millan, for the purpose of storing the air tube and dust collecting head for later extension and use without having to search for an attachment (Column 4, lines 58-63). 



Referring to claim 1: Hsieh 2 discloses a dust collecting device (Fig. 6) with an extendible and flexible air tube (“tubular intake vent-hole”- paragraph 0063) comprising: a housing 21 (Fig. 6) having an air outlet 2141 (Fig. 8); a cover 211 detachably disposed on the housing; an air tube (“tubular intake vent-hole”- paragraph 0063), and being extendible and flexible (see Paragraph 0063), and a bending angle and an extension direction of the air tube is changeable by flexibility (see Paragraph 0063);  a filter 22 (Fig. 8) material disposed inside the housing and being close to the cover 211 (Fig. 8); and a gas guiding device 23 (Fig. 8) disposed inside the housing, and used to guide the gas sequentially through the air tube 2111 (Fig. 8), inside of the cover and the filter material 22 (Fig. 8) and then discharged outward from the air outlet 2141 (Fig. 8) . Hsieh 2 is silent on the cover having an accommodating groove and a dust collecting head 
	Battle et al. teaches a cover 20 (Fig. 1) having an accommodating groove (see the space within the cover 20 Fig. 1 inserted below); an air tube 25 (Figs. 1 and 2) having a first end positioned in the accommodating groove and being flexible, wherein the air tube is capable of being extended outside the accommodating groove (see the space within the cover 20 Fig. 1 inserted below) (see Paragraph 0016).


    PNG
    media_image1.png
    421
    474
    media_image1.png
    Greyscale


Millan teaches a flexible air tube 21 capable of being extended outside (Fig. 8) an accommodating groove (space within the cover 20)(Fig. 8) and retracted to be accommodated in the accommodating groove (Fig. 8), for the purpose of storing the air tube for later extension and use without having to search for an attachment (Column 4, lines 58-63).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsieh 2 and include the air tube in the accommodating grove, as taught by Battle et al., for providing a relatively compact configuration (see Paragraph 0016). 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsieh 2 in view of Battle et al. and make the air tube and dust collecting head retractable inside the accommodating groove, as taught by Millan, for the purpose of storing the air tube and dust collecting head for later extension and use without having to search for an attachment (Column 4, lines 58-63).

Referring to 6: Hsieh 2 discloses the dust collecting device, wherein the air outlet 2141 (Fig. 8) is located beside of the housing, the cover 211 (Fig. 8) is disposed on the top end of the housing, the filter material 22 (Fig. 8) is disposed on the top end of the housing and located under the cover 211 (Fig. 8), the gas guiding device 23 (Fig. 8) is a centrifugal fan (see Paragraph 0055) located under the filter material 22 (Fig. 8), a gas flows into the gas guiding device axially, the gas is thrown outside of the gas guiding device under centrifugation, and then discharged outward from the air outlet 2141 (Fig. 8) (see Paragraph 0062).

Referring to claim 7: Hsieh 2 discloses the housing includes an upper shell (see Fig. 6 inserted below) and a lower shell (see Fig. 6 inserted below; paragraph 0062), the upper shell and the lower shell are combined with each other and together form a chamber (see Fig. 8 inserted below), a groove 212 (Fig. 8) is recessed on a top end of the upper shell, and a via 2121 (Fig. 8) is formed at a bottom end of the groove, the via communicates with the groove and the chamber, the cover is disposed on the top end of the upper shell, the filter material 22 (Fig. 8) is disposed in the groove, the gas guiding device 23 (Fig. 8) is disposed in the chamber, and is located under the via 2121 (Fig. 8).

    PNG
    media_image2.png
    415
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    599
    799
    media_image3.png
    Greyscale

Referring to claim 9: Hsieh 2 discloses a control module including a circuit board 132 (Figs. 2 and 3)(see Paragraph 0056), a power supply unit 133 (Figs. 2 and 3) (the first embodiment (Figs. 1-5) is referenced for the circuit board and power supply unit since the second embodiment (Figs. 6-8) does not show them in the figures). The second embodiment is the same as the first embodiment except that it has a tubular intake vent-hole 2111 (see Paragraph 0063)) and a switch 1341 (Figs. 1 and 2; Paragraph 0058); wherein the circuit board is disposed in the housing and electrically connected to the gas guiding device (see Paragraph 0058), the power supply unit is disposed in the housing and used to be selectively electrically connected the circuit board, the switch is disposed on an outer surface of the housing and electrically connected to the circuit board 132 (Figs. 2 and 3) (the first embodiment (Figs. 1-5) is referenced for the circuit board 

Referring to claim 11: Hsieh 2 discloses the control module includes a power indicator 1341 (Fig. 1) (the first embodiment (Figs. 1-5) is referenced for the control module includes a power indicator since the second embodiment (Figs. 6-8) does not show them in the figures. The second embodiment is the same as the first embodiment except that it has a tubular intake vent-hole 2111 (see Paragraph 0063)) disposed on the outer surface of the housing, electrically connected to the circuit board, and used to display a power of the at least one battery (see Paragraphs 0058 and 0059).

Referring to claim 14: Hsieh 2 discloses the dust collecting device, further comprising a plurality of foot pads 115 (Fig. 2 and 3) (the first embodiment (Figs. 1-5) is referenced for the plurality of foot pads since the second embodiment (Figs. 6-8) does not show them in the figures. The second embodiment is the same as the first embodiment except that it has a tubular intake vent-hole 2111 (see Paragraph 0063)) respectively disposed at the bottom end of the housing (see Paragraph 0054).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Battle et al. and Millan as applied to claim 1 above, and further in view of Moore (U.S. Patent No. 4,105,420).

Referring to claims 2 and 4: Hsieh 2 in view of Battle and Millan disclose the invention of claim 1 but is silent on the cover being totally or partially transparent, a neck portion, and the cover portion being degraded from a bottom end to a top end. Moore teaches a cover 12 (Figs. 1 and 2) that is totally or partially transparent (Column 1; lines 63-65 and Column 2; lines 27- 29) for the purpose of enabling the dust collecting bag positioned in the canister body to be viewed at all times during use of the cleaner (Column 1; lines 30-33). Moore also teaches the cover includes a cover portion 12 (Fig. 1 and 2) and a neck portion 17 (Fig. 1 and 2), and a diameter of the cover portion is degraded from a bottom end to a top end of the cover portion (see Fig. 2 from Moore (U.S. Patent No. 4,105,420) inserted below), the bottom end of the cover portion detachably surrounds an outer peripheral edge disposed on the top end of the housing (see Fig. 1 from Moore (U.S. Patent No. 4,105,420) with inserted below), the neck portion is integrally (Integral: compose of constituent parts https://www.merriam-webster.com/dictionary/integral) formed on the top end of the cover portion, and the accommodating groove is formed inside the cover portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Hsieh 2 in view of Battle and Millan and make the cover transparent; include a neck portion and degrade the cover portion from a bottom end to a top end, as taught by Moore, for the purpose of keeping a periodical visual check on the particles and objects collecting in the bag (Column 1; lines 34-36); and having a swivel member which is adapted for connection of a flexible hose member (Column 2, lines 19-21). 



    PNG
    media_image4.png
    399
    637
    media_image4.png
    Greyscale



Referring to claim 3: Hsieh 2 in view of Battle and Millan disclose the invention of claim 1 but is silent on having a degraded cover and neck portion. Moore teaches a cover 12 including a cover portion 12 (Fig. 1 and 2) and a neck portion 17 (Figs. 1 and 2), and a diameter of the cover portion is degraded from a bottom end to a top end of the cover portion (see Fig. 2 from Moore (U.S. Patent No. 4,105,420) inserted below), the bottom end of the cover portion detachably surrounds an outer peripheral edge disposed on the top end of the housing, the neck portion is integrally (Integral: compose of constituent parts https://www.merriam-webster.com/dictionary/integral) formed on the top end of the cover portion, and the accommodating groove is formed inside the cover portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .


    PNG
    media_image4.png
    399
    637
    media_image4.png
    Greyscale



Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Battle and Millan as applied to claim 6 above, and further in view of Kim et al. (U.S. Patent No. 5,513,417 A) and Matsuno et al. (U.S. Pub. No. 2005/0102790 A1).

Referring to claim 8:  Hsieh 2 in view of Battle and Millan disclose the invention of claim 6, but fail to disclose a device comprising of a gasket and soft cushion. Kim et al. teaches a dust collecting device (see Figs. 2 and 3), further comprising a gasket 41 (Fig. 3) and a soft cushion 
	Matsuno et al. teaches a plurality of soft cushions (28 (Fig. 1) and rubber cover over the battery 21 (Paragraph 0029)) disposed between the bottom end of a gas guiding device 20 and a lower shell (see bottom of device in Fig. 1) for the purpose of absorbing vibration and insulating and reducing noise (Paragraphs 0024 and 0029) . 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsieh 2 in view of Battle and Millan and include the gasket between the top end of the gas guiding device and the upper shell and include the plurality of soft cushion between the bottom end of the gas guiding device and the lower shell, as taught by Kim and Matsuno, for the purpose of absorbing operation vibration of the gas guiding device so that there is no vibrational noise (Column 3, line 64- Column 4, line 6-Kim) (Paragraphs 0024 and 0029-Matsuno). 

Referring to claim 10: Hsieh 2 discloses the power supply unit includes at least one battery 133 (Figs. 2 and 3) (the first embodiment (Figs. 1-5) is referenced for the circuit board and power supply unit since the second embodiment (Figs. 6-8) does not show them in the figures. The second embodiment is the same as the first embodiment except that it has a tubular intake vent-hole 2111 (see Paragraph 0063)) and a power socket (see Paragraph 0057), the at least one battery is disposed in the housing, and is selectively electrically connected to the circuit board, the power socket is disposed on the outer surface of the housing (see Paragraph 0057), 
	Hsieh 2 in view of Battle, Millan, Kim, and Matsuno discloses the claimed invention except for the battery’s placement on the bottom of the device under the gas guiding device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device for a battery compartment under the gas guiding device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Referring to claim 13: Hsieh 2 discloses the control module 132 (Figs. 2 and 3) (the first embodiment (Figs. 1-5) is referenced for the control module with flowrate adjusting member since the second embodiment (Figs. 6-8) does not show them in the figures. The second embodiment is the same as the first embodiment except that it has a tubular intake vent-hole 2111 (see Paragraph 0063)) includes a flowrate adjusting member (see Paragraph 0058) disposed on the outer surface of the housing, electrically connected to the circuit board, and used to adjust a rotational speed of the gas guiding device to control a flowrate of the gas.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Battle and Millan as applied to claim 9 above, and further in view of Matsuno et al. (U.S. Pub. No. 2005/0102790 A1),
Referring to claim 12: Hsieh 2 in view of Battle and Millan disclose the invention of claim 9, but fail to disclose a cushion block disposed between a battery and a bottom end of the gas guiding device. Matsuno et al. teaches a dust collecting device further comprising at least one 
It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device for a battery compartment under the gas guiding device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

    PNG
    media_image5.png
    678
    890
    media_image5.png
    Greyscale


Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 5, the closest art of record, Hsieh in view of Battle and Millan, teaches the limitations of claim 1, as described above, and further teaches wherein the accommodating groove includes a large diameter portion and a small diameter portion (Battle et al., Fig. 1), however, Hsieh, alone or in combination with Battle et al. and Millan, does not teach, suggest, or .    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 5712701477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4115